UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 04-2538



GEORGIA A. GREEN,

                                                 Plaintiff - Appellant,

           versus


CHRISTOPHER MAROULES; CHRISTOPHER CAFÉ; ALLEN
SEYMORE, Sheriff; W.E. BILLY SMITH, Sheriff;
CHRIS JENKINS, Sheriff; HENRY CLAYTON KEEL,
Sheriff,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-04-111-4-H)


Argued:   September 18, 2006                 Decided:   November 7, 2006


Before KING, GREGORY, and SHEDD, Circuit Judges.


Reversed and remanded by unpublished opinion. Judge Gregory wrote
the opinion, in which Judge King and Judge Shedd joined.


ARGUED: Michael Scott Bucci, MORRIS & MORRIS, Richmond, Virginia,
for Appellant. Kari Russwurm Johnson, CRANFILL, SUMNER & HARTZOG,
L.L.P., Raleigh, North Carolina, for Appellees. ON BRIEF: Dan M.
Hartzog, CRANFILL, SUMNER & HARTZOG, L.L.P., Raleigh, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
GREGORY, Circuit Judge:

     Appellant Georgia Green appeals the district court's dismissal

of her cause of action for failure to state a claim on which relief

may be granted. Because we find that she has stated claims under 42

U.S.C.   §§   1983   and   1985,   we   reverse   and   remand   for   further

proceedings consistent with this opinion.



                                        I.

     On August 2, 2004, Green initiated this action by submitting

her original complaint pro se and filing an application to proceed

without prepayment of fees. The original complaint alleged a

violation of Green's rights under 42 U.S.C. §§ 1983 and 1985 by

defendants Christopher Maroules, Christopher Café, Sheriff Allen

Seymore, Sheriff W.E. Billy Smith, Sheriff Chris Jenkins, and

Sheriff Henry Clayton Keel. Specifically, Green claimed that she

was the target of racial profiling and a conspiracy to arrest her

falsely, that she suffered from acute hypertension and diabetes,

and that she was subjected to great physical and mental harm as a

result of the defendants' misconduct. Green asked for compensatory

and punitive damages, each in the amount of $150,000.

     On September 10, 2004, Green submitted a corrected complaint,

which refined her claims somewhat and specified that she suffered

from hypertension on July 21 and 23 (presumably the dates on which

she was arrested). In the corrected complaint, Green alleged that


                                        3
the defendants "maliciously and willfully" injured Green's civil

liberties "by arresting her without cause, and knowing they had no

right to arrest her." As she had in her original complaint, Green

identified herself as an African American and alleged that the

defendants acted "at all times under the State of North Carolina .

. . in their official capacity in violation of the civil rights [

] of the plaintiff." Green asserted that the defendants were not

entitled to any immunities and again prayed for a total of $300,000

in damages.

     On October 6, 2004, a magistrate judge submitted a Memorandum

and Recommendation to the district court recommending that Green's

case be dismissed for failing to state a claim on which relief

could be granted. The judge accepted the corrected complaint as an

amended complaint under Fed. R. Civ. P. 15(a) but nevertheless

considered Green's claims legally insufficient under 28 U.S.C. §

1915(e)(2) (2000).

     The magistrate judge construed Green's corrected complaint as

alleging "an equal protection violation based upon an alleged

conspiracy by the Lenoir County police to commit racial profiling."

Because Green did not identify the race of the defendants; did not

allege any pattern, practice, or custom by the county police of

targeting African Americans for racial profiling; and did not

allege any facts from which discriminatory intent could be found or

inferred, the magistrate judge concluded that her "racial profiling


                                4
claim lack[ed] an arguable basis in law." The judge also concluded

that Green failed to allege the facts necessary to sustain a claim

of conspiracy to violate Green's civil rights under 42 U.S.C. §

1985 (2000). On November 5, 2004, the district court adopted the

magistrate judge's recommendation, dismissing Green's complaint for

failure to state a claim under § 1915(e)(2)(B)(ii).



                                      II.

     We review the dismissal of Green's corrected complaint de

novo. See De'Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003)

("The standards for reviewing a dismissal under § 1915(e)(2)(B)(ii)

are the same as those for reviewing a dismissal under Federal Rule

of Civil Procedure 12(b)(6). Thus, we review a § 1915(e)(2)(B)(ii)

dismissal de novo." (citation omitted)).          We assume the truth of

"all facts alleged in the complaint and the existence of any fact

that can be proved, consistent with the complaint's allegations."

E. Shore Mkts. v. J.D. Assocs., 213 F.3d 175, 180 (4th Cir. 2000).



                                      A.

     Green's corrected complaint stated that she came to the court

"seeking due process and equal justice under . . . 42 USC 1983-85

[sic]. US Constitutions 14TH amendment equal process [sic]." To

state a claim under § 1983, a plaintiff must aver that a person

acting   under   color   of   state    law   deprived   him   or   her   of   a


                                       5
constitutional right or of a right conferred by a law of the United

States. See Dowe v. Total Action Against Poverty, 145 F.3d 653, 658

(4th Cir. 1998). In the instant case, Green's corrected complaint

stated a § 1983 claim that her Fourteenth Amendment right to be

free from unreasonable government seizure was violated and that her

rights   under     the    Equal    Protection         Clause   of      the   Fourteenth

Amendment had been infringed.

      The Due Process Clause of the Fourteenth Amendment levies upon

the   state   governments        the   same        restrictions     that     the   Fourth

Amendment imposes upon the federal government. See Mapp v. Ohio,

367 U.S. 643, 654-55 (1961). Because an arrest amounts to a Fourth

Amendment seizure, see Henderson v. Simms, 223 F.3d 267, 272 (4th

Cir. 2000), probable cause is necessary for an arrest to be lawful,

see, e.g., Draper v. United States, 358 U.S. 307, 310-11 (1959). A

plaintiff,     then,     could    allege       a    contravention      of    §   1983   by

asserting that state agents arrested her without probable cause in

violation     of   her   Fourteenth     Amendment        right    to    be    free   from

unreasonable seizure by the state government. In this case, Green

did just that.

      In her corrected complaint, Green alleged that the defendants

infringed upon her Fourteenth Amendment rights and thus violated

§ 1983. She alleged that the defendants were officers of the state

of North Carolina who acted in their official capacity. Green

claimed the officers "knowingly" took her into "illegal custody,"


                                           6
arresting her "without cause, and knowing they had no right to

arrest her." Green's corrected complaint contained all the elements

necessary to state a cause of action under § 1983 for a violation

of her Fourteenth Amendment rights. We reverse the district court's

judgment to the contrary.

       Green also made out a § 1983 claim based on a violation of her

rights   under    the     Equal    Protection       Clause.     To    state   an   equal

protection claim, a plaintiff must plead sufficient facts to

"demonstrate that he has been treated differently from others with

whom he is similarly situated and that the unequal treatment was

the result of intentional or purposeful discrimination." Williams

v. Hansen, 326 F.3d 569, 576 (4th Cir. 2003) (quoting Morrison v.

Garraghty, 23 F.3d 648, 654 (4th Cir. 2001)). Here, Green alleged

that she was racially profiled and, consequently, falsely arrested.

       Because    Green    is     a   pro   se     plaintiff,        we   construe   the

allegations in her complaint liberally. De'Lonta, 330 F.3d at 633.

A pro se complaint like Green's "should not be dismissed for

failure to state a claim unless it appears beyond doubt that the

plaintiff can prove no facts in support of his claim which would

entitle him to relief." Hughes v. Rowe, 449 U.S. 5, 10 (1980); see

also   Gordon    v.   Leeke,      574   F.2d     1147,   1151    (4th      Cir.    1978).

Liberally construed, Green's corrected complaint made out an equal

protection      claim.    She     alleged       differential     treatment—a       false

arrest, through which others similarly situated presumably do not


                                            7
have to suffer—resulting from intentional discrimination in the

form of racial profiling. Taken together, Green's allegations

clearly pointed to the conclusion that she was falsely arrested

because she is African American. Because it is not apparent "beyond

doubt" that she cannot prove a set of facts in support of this

claim that would entitle her to relief, her claim should not be

dismissed at this stage of the litigation. See Hughes, 449 U.S. at

10.



                                 B.

      Green also stated a § 1985 claim. To establish a cause of

action under § 1985(3) (the subsection most relevant to Green’s

allegations), a plaintiff must allege:

      (1) a conspiracy of two or more persons, (2) who are
      motivated by a specific class-based, invidiously
      discriminatory animus to (3) deprive the plaintiff of the
      equal enjoyment of rights secured by the law to all, (4)
      and which results in injury to the plaintiff as (5) a
      consequence of an overt act committed by the defendants
      in connection with the conspiracy. Moreover, the law is
      well settled that to prove a section 1985 ‘conspiracy,’
      a claimant must show an agreement or a ‘meeting of the
      minds’   by  defendants   to   violate   the   claimant’s
      constitutional rights.

Simmons v. Poe, 47 F.3d 1370, 1376–77 (4th Cir. 1995) (citations

omitted). Green’s complaint alleged that she was “the target of

racial profiling and subject to conspiracy to falsely arrest and

injured [sic] the civil rights of the Plaintiff” (emphasis added).

Though this sentence does not specifically identify those who


                                 8
conspired against her, in the context of the entire complaint,

which focused on the defendants' actions, we read it as alleging a

conspiracy among the defendants. Similarly we understand Green’s

contention that she was profiled and targeted “for frivolous and

racial hate reason[s]” to allege that the defendants were motivated

by a specific, invidiously discriminatory animus.* Green explicitly

averred   that   her   civil   liberties     were   injured,    resulting   in

physical and mental harm, by acts of the defendants, who behaved

consistently with their conspiracy to falsely arrest her. Read

liberally, as it must be, Green’s complaint contained all the

elements of a proper § 1985         claim. The district court’s dismissal

of Green’s § 1985 claim is, therefore, reversed.



                                      III.

     For the foregoing reasons, the decision of the district court

is   reversed.   The   case    is    remanded   for   further    proceedings

consistent with this opinion.



                                                      REVERSED AND REMANDED




     *
      Simply identifying herself as an African American and
describing the defendants’ conduct as “race hate abuse” would not
be sufficient to state a claim under § 1985(3), however. See Gooden
v. Howard, 954 F.2d 960, 970 (4th Cir. 1992) (holding that the mere
statement that the plaintiff was black and the officers in question
were white was insufficient to state a claim under § 1985(3)).

                                       9